Name: COMMISSION REGULATION (EC) No 732/96 of 23 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 24. 4. 96 EN Official Journal of the European Communities No L 101 / 11 COMMISSION REGULATION (EC) No 732/96 of 23 April 1996 establishing the standard import values (or determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 rhe standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 Hiis Regulation shall enter into force on 24 April 1996. rhis Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 April 1996 . For the Commission Franz FISCHLER Member of the Commission ') OJ No L 337, 24. 12 . 1994, p. 66. 2) OJ No L 307, 20. 12 . 1995, p. 21 . 3) OJ No L 387, 31 . 12. 1992, p. 1 . *) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 101 /12 I EN I Official Journal of the European Communities -&gt;A A Or A 7MFY to the Commission Regulation of 23 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables 'ECU/100 kg) (F.C.1 1/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 20 052 97,0 0805 30 20 052 126,4 060 80,2 204 88,8 064 59,6 220 74,0 066 41,7 388 86,5 068 62,3 400 79,2 204 71 0 512 54,8 208 44,0 520 66,5 I 100,8212 97,5 524 CIO 74,9624 119,8 528 "71 "7 999 74,8 600 / 1 ,/ QA 1 0707 00 15 052 97,0 OZ/r 999 HI,J 0 ") ? 053 156,2 0808 10 61 0808 1ft 63 999 82,5 060 61,0 0808 10 61, 0808 10 63, 0808 10 69 052 64,0 066 53,8 064 78,6 068 69,1 C C 284 75,5 204 144,3 C 388 73,3 624 87,1 C 400 70,8 999 95,5 C 404 72,7 0709 10 10 220 117 1 C 416 72,7 l 999 1 17,1 508 77,2 052 72,5 512 68,10709 90 75 I 77,5 85,1204 524l 412 54,2 528 69,2 624 199,7 624 86,5 999 101,0 728 800 107,3 70 f\ 0805 10 11 , 0805 10 15, 800 78,0 0805 10 19 052 44,8 804 87,2 204 40,7 0808 999 77,7 208 58,0 0808 20 37 039 90,4 212 69,3 052 1 38,2 220 53,3 064 1QQ 72,5 // A 388 40,5 388 400 66,0 7Q ^ 400 39,9 WU ci 78,2 CA C 436 41,6 J I z 64,6 1(\ Q 448 24,1 528 624 /U ,o 7Q fi 600 45,9 OZ/R 728 /y y\) 624 45,8 800 115,4 625 32,6 804 J ¢/ ,o 1 12,9 999 44,7 999 85,8 ) Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin '.